DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
                                                                                                                                   1)       Claims 3-4, are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
Claim 3 is unclear if the formed article undergoes an active step of being exposed to liquid water. 
Claim 4 is unclear if the formed article undergoes an active step of being exposed to water vapor or humidity.    
                                                                                                                                       
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Ishikawa et al. (US 7,666,507) in view of Wright et al. (US 2009/0232861).
Claims 1, 5-6, 10: Ishikawa discloses a method for producing a honeycomb shaped activated carbon paper.  The method includes providing an activated carbon excellent in adsorption and desorption of organic solvent vapor, providing pulp, mixing the activated carbon and the pulp to develop a mixture and obtaining the honeycomb shaped activated carbon paper by molding the mixture (Ishikawa, col. 13, lines 35-36,                   claims 1, 9).  Ishikawa does not disclose that the formed article, the honeycomb shaped activated carbon paper, is configured and arranged to uptake and release carbon dioxide as a function of moisture content.   Wright discloses a sorbent including activated carbon, wherein the sorbent utilizes a humidity swing and captures carbon dioxide (Wright, claim 7).  It would have been obvious, to one skilled in the art at the time the invention was filed, to combine the teachings of Ishikawa and Wright and apply the feature of the sorbent including activated carbon to the honeycomb shaped activated carbon paper to arrive at the subject matter of since both Ishikawa and Wright relate to the sorbent and positive process results would likely be achieved from the combination. 
Claim 2: the invention is disclosed per claim 1, above.  The sorbent being carbon dioxide is disclosed (Wright, claim 7).
           Claims 3-4: the invention is disclosed per claim 1, above.  The carbon dioxide which is released from the sorbent by exposing the sorbent to increased humidity, by using water, humid air or pulses of steam is disclosed (Wright, claim 5).

3)       Claims 8-9, 11-13, are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. in view of Wright et al. and further in view of Srinivasachar                           (US 8,840,706).
          Claims 8-9, 11: the invention is disclosed per claim 1, 8, 9, above.  The additional features are not disclosed.   Srinivasachar discloses a carbon dioxide sorbent including alkali carbonates or bicarbonates, wherein alkali is sodium or potassium (col. 14, lines 21-32, claims 1, 17).   It would have been obvious, to one skilled in the art at the time the invention was filed, to apply the feature of the alkali carbonate or bicarbonate of Srinivasachar to the sorbent of Ishikawa and Wright and likely achieve positive process results from the combination.  The alkali carbonates or bicarbonates are distributed within pores on the surface of the activated carbon (Srinivasachar, claims 1, 17, 19).
          Claims 12-13: the invention is disclosed per claim 1, 12, above.   The features can be easily derived by a person skilled in the art considering the carbon dioxide sorbent including the alkali carbonates or bicarbonates, wherein the alkali is sodium or potassium relate to the sorbent (col. 14, lines 21-32, claims 1, 17) and likely achieve positive process results. 
Conclusion
4)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748